ORDER
PER CURIAM.
Movant appeals from the dismissal of his Rule 24.035 motion without prejudice. The motion court dismissed the motion as prematurely filed because Movant has not yet been delivered to the Missouri Department of Corrections. Movant alleges the trial court erred in applying the delivery requirement because it denies him due process and is contrary to the stated goals of the rule. An extended opinion would have no precedential value. The parties have been furnished with a memorandum detailing our reasons for affirming the judgment of the trial court. Rule 84.16(b).